 

 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:.

DATE FILED: _MAR 1 6 2020

 

 

 

 

 

 

 

United States of America,

_y—
15-cr-95 (AJN)
Dante Stephens,
ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:
The Government shall respond to Mr. Stephens’s March 16, 2020 emergency motion for

reconsideration of bail conditions by March 17, 2020.

SO ORDERED.

Dated: March | , 2020
New York, New York

       

“ANISON J. NATHAN
United States District Judge

 

 
